Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 15 Feb 2022 has been entered.

Status of Claims
This action is in reply to the request for continued examination filed on 15 Feb 2022.
Claims 1-8 and 12-18 were cancelled.
Claims 19-26 are newly presented.
Claims 19-26 are currently pending and have been examined.

Response to Arguments
Regarding the rejections under 35 U.S.C. 112 and Objections
Applicants amendments to the claims have obviated the outstanding objections and rejections under 35 U.S.C. 112. 
Regarding the rejection under 35 U.S.C. 101
Applicant's arguments filed 15 Feb 2022 have been fully considered but they are not persuasive. Applicant asserts that the “practical application, i.e., advantage, of an embodiment of the present invention is that it is able to take in as input information pertaining to the types of electronic transaction systems and by analyzing the information associated with each be able to provide an indication of the accuracy of the electronic transaction.” Applicant’s remarks, p. 8. This is not persuasive. “Practical application” is a term of art, and it is not synonymous with “advantage.” As set forth in PEP 2106.04(d), a practical application can be shown, in relevant part, when the claim results in an improvement to the functioning of a computer, when the judicial exception is implemented using a particular machine or manufacture that is integral to the claim, effecting a transformation of an article, or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Here, Applicant’s claims do not result in improving the functioning of a computer, and the entirety of the claimed methods could be performed by a human if the human was provided the same inputs. In particular, the active steps, i.e. the obtaining steps, could be performed by a human, and the additional elements, such as the roadside equipment, are passively recited as the source of this information. Accordingly, the additional elements are not integral to the claim, and they constitute merely linking the judicial exception to a particular technological environment. For at least these reasons, Applicant’s claims do not result in a practical application of the abstract idea. The rejection is maintained. 
Regarding the rejection under 35 U.S.C. 102/103
The amendments to the claims incorporate claims 6 and 8 into claims 19 and 23, respectively. Claims 6 and 8 were previously indicated as novel and non-obvious. Therefore, the rejections under 35 U.S.C. 102/103 have been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claims 19-26 recite a method. This is a statutory category. 
Step 2A, prong 1: Independent claim 19 recites obtaining GPS toll transaction information corresponding to passage through or near a virtual toll location; obtaining photo or video toll transaction information captured using roadside equipment; analyzing the GPS toll transaction information and the photo or video toll transaction information to provide a determination of accuracy of either the GPS toll transaction information or the photo or video toll transaction information, where the analyzing step comprises the further steps of determining whether the photo or video toll transaction information indicates a later in time exit from a road, where the GPS toll transaction information indicates an earlier in time exit from the road at an earlier location and a deactivation of a GPS toll capability at a time which is earlier than the time associated with the photo or video toll transaction, and when the photo or video toll transaction information indicates such a later in time exit, then indicating the earlier in time GPS toll transaction information as accurate, and optionally indicating the later in time photo or video toll transaction information as inaccurate. 
Independent claim 23 recites obtaining GPS toll transaction information corresponding to passage through or near a virtual toll location; obtaining photo or video toll transaction information captured using roadside equipment; analyzing the GPS toll transaction information and the photo or video toll transaction information to provide a determination of accuracy of either the GPS toll transaction information or the photo or video toll transaction information, where the analyzing step comprises the further steps of determining whether the GPS toll transaction information indicates an intermediate exit from a road followed by an intermediate entrance onto the road where there is no corresponding photo or video toll transaction information for both the exit and entrance GPS toll transactions, and further determining whether these exit and entrance GPS toll transactions occur in between an entrance onto the road and an exit from the road where there is both GPS and photo or video toll transaction information, and then indicating the intermediate exit and entrance GPS toll transactions as being accurate. Rules for determining whether a transaction indicator is accurate constitutes rules to be followed for enforcing a business or contractual relationship, falling within the “certain methods of organizing human activity” grouping of abstract ideas. Additionally, the claims recite judgment based steps, e.g. as determining that something is accurate or inaccurate based on particular information, which falls within the “mental processes” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are recited passively and are generically recited computing elements. In both independent claims, the GPS toll information is obtained passively; there is no recitation of how the GPS toll information is obtained or what structure does the obtaining. The obtaining merely corresponds to, but is not performed by, the virtual toll location. Under the broadest reasonable interpretation of the claim in light of the art, this could reasonably correspond to a human operator at a toll station with known coordinates noting the location and vehicle information. Applicant’s originally filed specification discloses that the virtual toll location may be based on a user’s mobile phone passing a particular location. Therefore, the broadest reasonable interpretation of the “virtual toll location” when limited to Applicant’s disclosure is a data point noted by a mobile device, and the mobile device is a generically recited computing element. The photo or video transaction is “captured using roadside equipment,” but the obtaining could be a human operator handing a photograph to a human computer for analysis. The “roadside equipment” need not even include a computing element; it could be a user with a camera standing proximate to the virtual toll location. There is nothing in either independent claim which requires or inherently relies upon computing hardware; if the recited computing hardware were replaced with human operators, the entire claimed solution could still be performed. For at least these reasons, the combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2A, prong 2: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because , as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the abstract idea with additional steps that constitute mental processes, a commercial interaction, or rules to be followed, which fall within one or both of the “mental processes” or the “certain methods of organizing human activity” grouping of abstract ideas. Claims 20 and 24 recite analyzing time information with the obtained data to determine a possible speed of the vehicle. Claims 21 and 25 recite determining whether multiple photos/videos are captured within a particular timeframe relative to the GPS information. Claims 22 and 26 recite determining whether one type of information was received prior to another to determine whether one or the other is inaccurate. These steps recite additional mental processes and further define the commercial interaction or are additional rules to be followed for tolling enforcement, and therefore fall within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: The dependent claims do not integrate the judicial exception into a practical application because the additional elements are generically recited computing elements. All of the dependent claims recite the virtual toll location or the roadside equipment that are addressed with the independent claims as above. Therefore, the combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.

Point of Novelty
Independent claim 19 recites, in relevant part, determining whether the photo or video toll transaction information indicates a later in time exit from a road, where the GPS toll transaction information indicates an earlier in time exit from the road at an earlier location and a deactivation of a GPS toll capability at a time which is earlier than the time associated with the photo or video toll transaction, and when the photo or video toll transaction information indicates such a later in time exit, then indicating the earlier in time GPS toll transaction information as accurate. Even though this claim recites a conditional limitation, the prior art does not disclose or fairly suggest determining that photo or video toll information indicates a later in time exit from a road than GPS toll transaction information when GPS toll capability has been deactivated and determining which information is accurate therefrom. 
Independent claim 23 recites, in relevant part, determining whether the GPS toll transaction information indicates an intermediate exit from a road followed by an intermediate entrance onto the road where there is no corresponding photo or video toll transaction information for both the exit and entrance GPS toll transactions, and further determining whether these exit and entrance GPS toll transactions occur in between an entrance onto the road and an exit from the road where there is both GPS and photo or video toll transaction information, and then indicating the intermediate exit and entrance GPS toll transactions as being accurate. The prior art does not fairly disclose or suggest these steps. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                    
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628